                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                                CASE NO. 8:11-cr-269-T-23AEP
                                                         8:16-cv-1563-T-23AEP
LUIS LOPEZ

                                             /


                                       ORDER

      Lopez moves under 28 U.S.C. § 2255 (Doc. 13) to vacate and challenges the

validity of his convictions for (1) use of interstate commerce in the commission of a

murder-for-hire, (2) conspiracy to use interstate commerce in the commission of a

murder-for-hire, and (3) knowingly using and carrying a firearm in relation to a crime

of violence resulting in death, for which he is imprisoned for life under each

conviction. The United States admits the motion’s timeliness. (Doc. 17 at 2) The

amended motion to vacate lacks merit.

                                   BACKGROUND

      The following summary of the facts is from the circuit court’s decision on

direct appeal (Doc. 348 at 2–6):

             In 2005, Cristie Sehorne and Jerry Bottorff met at a swingers
             club named the “Pleasure Palace” in Tampa, Florida. Mrs.
             Sehorne, who later became Mrs. Bottorff, frequented the club
             with her then-husband, Thomas Lee Sehorne, to swap partners
             with other couples. Mrs. Sehorne became acquainted with
             Bottorff because he worked at the front desk of the club, and the
             two began a relationship. Mr. Sehorne, who often worked out
of town for weeks on a tugboat on the Great Lakes, was aware
of their relationship. He even gave his permission to Bottorff.

Mrs. Sehorne and Bottorff continued to date, and Mrs. Sehorne
eventually decided that she wanted to be with Bottorff
exclusively. But Mrs. Sehorne depended on Mr. Sehorne
financially, and Bottorff did not make enough money to support
her and her two children. So Mrs. Sehorne and Bottorff hatched
a scheme to murder Mr. Sehorne for $1 million in benefits from
his life insurance policy. At first the two discussed the idea in
jest, but the discussions later became serious.

Bottorff approached Michael Garcia, a friend of his from the
Pleasure Palace, about murdering Mr. Sehorne. Garcia, a career
criminal, was once a high-ranking officer in the Latin Kings
gang. Garcia has prior convictions for distributing narcotics,
possession of a firearm as a felon, possession of ammunition,
burglary, grand theft, and possession of burglary tools. In total,
Garcia has 15 federal convictions and 10 state convictions.

Garcia was often at the Pleasure Palace to sell drugs, and he
became friends with Bottorff and Mrs. Sehorne. Eventually,
Bottorff approached Garcia about “tak[ing] care” of Mr.
Sehorne for him. Garcia replied that he could probably arrange
something. He eventually agreed to find someone to murder
Mr. Sehorne for $60,000, and Bottorff and Garcia met several
times after that, sometimes with Mrs. Sehorne and sometimes
without her. The couple frequently met with Garcia in his
driveway to discuss their plans so that Garcia’s family would
not be privy to the conversations.

Garcia played the role of the “middle man,” whose task was to
find someone to commit the murder. There was conflicting
testimony at trial as to whether Garcia ever planned to commit
the murder himself, but it was undisputed that both Mrs.
Sehorne and Bottorff eventually became aware that someone
other than Garcia would commit the murder. Garcia planned
with Mrs. Sehorne and Bottorff to have Mr. Sehorne murdered
“whenever it was possible,” but the conspirators never set a
deadline.

Garcia eventually included Lopez, who he knew from the Latin
Kings and with whom he had burgled a beauty shop in 2007, in
the scheme to murder Mr. Sehorne. Lopez, also known as
“Proof,” was at Garcia’s home one day when Mrs. Sehorne and
Bottorff arrived to discuss murdering Mr. Sehorne.

                               -2-
Mrs. Sehorne and Bottorff remained in the front yard, and
Lopez remained inside the house. When Lopez later asked
about the couple, Garcia explained who they were and what
they wanted, and Lopez then offered to commit the crime for
$60,000.

Garcia and Lopez’s first attempt to murder Mr. Sehorne failed.
 . . . Lopez held the gun, which was an 80-year-old .38 revolver
owned by Garcia, and the same weapon that Lopez later used
to commit the murder. But Mr. Sehorne never emerged from
the house, and Garcia and Lopez fled when neighborhood dogs
started barking.

In the early hours of June 7, 2007, Garcia and Lopez returned
to the Sehornes’ home, and Lopez murdered Mr. Sehorne.
They knew from Mrs. Sehorne that Mr. Sehorne would be
transporting a friend from the airport at night and that he would
be home late. They left Garcia’s house around midnight, and
they carried the same .38 revolver that they had taken during
the first murder attempt. When they arrived at the Sehornes’
home, Garcia acted as the lookout and Lopez was “the trigger
man.” At Lopez’s trial, Garcia testified that he hid behind a
burn pile in the yard to keep watch for Mr. Sehorne’s truck. For
his part, Lopez hid under a van in the carport and waited for
Mr. Sehorne to return home.

Garcia had never tested the revolver to see if it would shoot. He
also knew nothing about Lopez’s ability to shoot a gun. And
Garcia knew not whether the ammunition in the gun would
fire.

When Mr. Sehorne arrived around 1:15 or 1:30 a.m., he parked
under the carport. He then left the truck and walked toward the
house. Garcia testified at trial that he could not see what
happened next, but he heard an unknown voice say, “Oh God,
no,” and heard two gunshots. Garcia and Lopez then ran back
to the car, and Lopez drove them back to Garcia’s garage,
where they cut off the barrel of the revolver with bolt cutters in
an attempt to render the gun unidentifiable. Later that night,
after Lopez had returned home, Garcia drove to a nearby river
and threw the gun and the shoes that the two men had worn
into the water. He also disposed of the clothes that they had
worn by dropping them in a nearby trash bin.

Garcia spoke with Lopez several times after the murder, and
phone records established frequent calls between their phones

                               -3-
             near the time of the murder. The records proved calls between
             the phones on June 6, 2007, at 11:28 p.m., and on June 7, 2007,
             at 12:36 a.m. and 12:44 a.m. The next call between the phones
             was at 3:12 a.m, and Garcia testified at Lopez’s trial that Lopez
             had called him after returning home from the murder. He also
             spoke with Lopez on the phone several times over the next
             couple of days, but they never discussed the murder. Lopez
             later called Garcia to inform him that the newspaper had run a
             story about the murder. And Lopez discussed his payment with
             Garcia about a week after the murder, with several additional
             conversations on that topic.

             About a year later, police officers arrested Garcia for crimes
             unrelated to the murder of Mr. Sehorne. Garcia cooperated
             with the police, and he informed them of his involvement in the
             murder of Mr. Sehorne, including where he had disposed of the
             murder weapon. He cooperated for roughly two years before he
             entered a plea agreement for Mr. Sehorne’s murder. As part of
             his cooperation, he helped law enforcement gather enough
             evidence to arrest Mrs. Sehorne and Bottorff. He also informed
             law enforcement of Lopez’s involvement in the murder.

      In his initial motion to vacate Lopez asserted five claims of ineffective

assistance of counsel. (Doc. 1) This action proceeds under the amended motion to

vacate (Doc. 13), which omits four of the initial claims, re-asserts the first claim of

ineffective assistance of counsel, and adds a claim asserting entitlement to relief

under Johnson v. United States, 135 S. Ct. 2551, 2563 (2015). The United States’

response (Doc. 17) addresses the only two claims in the amended motion to vacate.

In his reply Lopez complains (Doc. 22 at 7–8) that the response fails to address two

of the initial grounds. Lopez abandoned the two initial grounds when he omitted

them from the amended motion to vacate. See Gross v. White, 340 F. App’x 527, 534

(11th Cir. 2009) (recognizing that, in a prisoner civil rights action, “specific claims




                                            -4-
made against particular defendants in the original complaint are not preserved unless

they are also set forth in the amended complaint”).

                   INEFFECTIVE ASSISTANCE OF COUNSEL

      Lopez claims ineffective assistance of counsel, a difficult claim to sustain.

“[T]he cases in which habeas petitioners can properly prevail on the ground of

ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386

(11th Cir. 1994)). As Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998),

explains, Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective

assistance of counsel claim:

             The law regarding ineffective assistance of counsel claims is
             well settled and well documented. In Strickland v. Washington,
             466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
             Supreme Court set forth a two-part test for analyzing ineffective
             assistance of counsel claims. According to Strickland, first, the
             defendant must show that counsel’s performance was deficient.
             This requires showing that counsel made errors so serious that
             counsel was not functioning as the “counsel” guaranteed the
             defendant by the Sixth Amendment. Second, the defendant
             must show that the deficient performance prejudiced the
             defense. This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial whose
             result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

      Strickland requires proof of both deficient performance and consequent

prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

ineffective assistance claim . . . to address both components of the inquiry if the

defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

applying Strickland, we are free to dispose of ineffectiveness claims on either of its

                                            -5-
two grounds.”). “[C]ounsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual

ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct

on the facts of the particular case, viewed as of the time of counsel’s conduct.”

466 U.S. at 690. Strickland requires that “in light of all the circumstances, the

identified acts or omissions were outside the wide range of professionally competent

assistance.” 466 U.S. at 690.

      Lopez must demonstrate that counsel’s alleged error prejudiced the defense

because “[a]n error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” 466 U.S. at 691–92. To meet this burden, Lopez must show “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

Ground One:

      On the Friday before the Monday commencement of trial, the United States

disclosed to Lopez’s trial counsel the discovery of the three jailhouse informants and

their proposed testimony. Because of the late disclosure, the district court granted

trial counsel’s request for a three-week postponement of trial. Lopez alleges that trial

counsel’s “[f]ailure to adequately investigate and ascertain the legitimacy of a



                                           -6-
jailhouse informant’s assertion that the confidential informants’ testimony being

presented by the Government were perjurious and self-serving.” (Doc. 13 at 5) The

circuit court summarized the testimony of the three witnesses as follows (Doc. 348 at

8–9 in 11-cr-269) (brackets original):

             The United States called three jailhouse informants to testify
             against Lopez: Christopher Brown, Antonio Harris, and
             Marquis Bruce. Brown and Harris had both roomed with Lopez
             at the Pinellas County Jail, and Bruce knew Lopez from playing
             basketball together. Brown testified that Lopez told him about
             the murder of Mr. Sehorne and bragged about his specialty,
             “dome check[ing]”— that is, shooting victims in the head.
             Brown also testified that Lopez told him that he had committed
             the murder for a large sum of money that he never received and
             that he had used a .38 revolver. Harris testified to nearly
             identical details of the murder, but added that Lopez told him
             that he and Garcia had planned to split $100,000, and that the
             payment was to come from “a lady named [Mrs. Sehorne] and
             her boyfriend.” Bruce testified that he had heard Lopez claim to
             specialize in “dome check[ing],” and that he had received
             $60,000 for his last “hit.” Counsel for Lopez thoroughly cross-
             examined the informants and asked whether they would receive
             reduced sentences for testifying. He also asked two of the
             informants whether they had ever read any newspaper articles
             about Mr. Sehorne’s murder.

      In the amended motion to vacate Lopez alleges that, after the circuit court

affirmed his conviction and sentence, “an affidavit of one the confidential informants

has been received wherein the affiant acknowledged that his testimony was false and

that he and the other informants conspired between themselves to present testimony

against the Petitioner for the purpose [of] receiving the benefit of a Motion for

Substantial Assistance.” (Doc. 13 at 5) Because the affidavit was not attached, the

district court ordered (Doc. 15) Lopez to supplement the amended motion to vacate

by filing the relevant affidavit. Lopez filed no supplement. However, the United

                                           -7-
States provides an affidavit that was sent to Lopez from a fourth detainee, Rodney

Carter. Lopez forwarded the paper to his former trial counsel. (Doc. 17-1) Carter

states, in relevant part, that two of the informants (Brown and Bruce) tried to recruit

him to testify against Lopez based on information they would supply that was either

received from newspapers or the result of an internet search or fabricated — not

information based on Lopez’s admissions. Lopez contends that trial counsel

rendered ineffective assistance by not adequately investigating the three jailhouse

informants who claimed that he admitted to the murder. In other words, according

to Lopez, trial counsel should have more thoroughly investigated Carter and his

statements.

      During the three-week postponement of trial, former trial counsel investigated

the claims of the three jailhouse informants, obtained documentary evidence of their

housing assignments as compared to Lopez’s housing, and acquired their criminal

records. Trial counsel conducted a through cross-examination of the jailhouse

informants. In the response the United States accurately compares trial counsel’s

cross-examination with Carter’s representations (Doc. 17 at 7–8):

              It is clear from the trial record that defense counsel Farmer did,
              in fact, investigate and work to impeach the government’s
              incarcerated witnesses. The allegations in Carter’s affidavit
              more-or-less track Farmer’s cross-examination of the witnesses.
              Doc. 299 at 224–36; 249–58; 267–79. Farmer admitted into
              evidence summary charts showing Pinellas County Jail
              Housing Histories, Citrus County Jail Housing Histories, and
              the TBO article from which he argued the information about
              the murder was derived. Def. Exhs. 27, 37 and 38; see also
              Doc. 211. In other words, the only thing Farmer did not do is
              somehow find Carter — who had not come forward — amongst


                                             -8-
             all of the incarcerated federal inmates and call him to the stand
             to impeach Brown, Harris, and Bruce.

      The thoroughness of trial counsel’s cross-examination of the three jailhouse

informants proves that counsel’s performance was not deficient. The deficiency that

Lopez finds with counsel’s performance was not finding Carter. Lopez did not learn

about Carter until after the appeal concluded.

      Strickland cautions that “strategic choices made after thorough investigation of

law and facts relevant to plausible options are virtually unchallengeable; and strategic

choices made after less than complete investigation are reasonable precisely to the

extent that reasonable professional judgments support the limitations on

investigation.” 466 U.S. at 690–91. Lopez cannot meet his burden merely by

showing that the avenue chosen by counsel proved unsuccessful, as White v.

Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992), explains:

             The test has nothing to do with what the best lawyers would
             have done. Nor is the test even what most good lawyers would
             have done. We ask only whether some reasonable lawyer at the
             trial could have acted, in the circumstances, as defense counsel
             acted at trial . . . . We are not interested in grading lawyers’
             performances; we are interested in whether the adversarial
             process at trial, in fact, worked adequately.

Hittson v. GDCP Warden, 759 F.3d 1210, 1267 (11th Cir. 2014), cert. denied sub nom.,

Hittson v. Chatman, 135 S. Ct. 2126 (2015), describes the required extent of counsel’s

investigation:

             [W]e have explained that “no absolute duty exists to investigate
             particular facts or a certain line of defense.” Chandler, 218 F.3d
             at 1317. “[C]ounsel has a duty to make reasonable investigations
             or make a reasonable decision that makes particular
             investigations unnecessary.” Strickland, 466 U.S. at 691,

                                            -9-
              104 S. Ct. at 2066 (emphasis added). “[C]ounsel need not
              always investigate before pursuing or not pursuing a line of
              defense. Investigation (even a nonexhaustive, preliminary
              investigation) is not required for counsel reasonably to decline
              to investigate a line of defense thoroughly.” Chandler, 218 F.3d
              at 1318. “In assessing the reasonableness of an attorney’s
              investigation . . . a court must consider not only the quantum of
              evidence already known to counsel, but also whether the known
              evidence would lead a reasonable attorney to investigate
              further.” Wiggins, 539 U.S. at 527, 123 S. Ct. at 2538.

Chandler v. United States, 218 F.3d 1305, 1317, n.20 (11th Cir. 2000), cautions a

reviewing court against using hindsight as a basis for finding deficient performance

because of what counsel could have found if he had chosen a particular investigatory

path:

              [B]asing the inquiry on whether an investigation (if one had
              been undertaken) would have uncovered mitigating evidence
              (or witnesses) is an example of judging counsel’s acts from the
              benefit of hindsight. The proper inquiry was articulated in
              Rogers v. Zant: “Once we conclude that declining to investigate
              further was a reasonable act, we do not look to see what a
              further investigation would have produced.” 13 F.3d 384, 388
              (11th Cir. 1994).

        Trial counsel’s not discovering Carter was not deficient performance. Under

Strickland Lopez must prove both deficient performance and prejudice. Because

Lopez fails to prove deficient performance, an analysis of prejudice is unnecessary.

See Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an ineffective

assistance claim . . . to address both components of the inquiry if the defendant

makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When applying

Strickland, we are free to dispose of ineffectiveness claims on either of its two

grounds.”).


                                            - 10 -
Ground Two:

      Lopez, based on Welch v. United States, 136 S. Ct. 1257 (2016), asserts

entitlement to the retroactive application of Johnson v. United States, 135 S. Ct. at

2563, which holds as unconstitutionally vague the residual clause of the Armed

Career Criminal Act in 18 U.S.C.§ 924(e) for defining “ a crime of violence.” Lopez

was not sentenced under Section 924(e). Instead, Lopez serves a mandatory term of

life imprisonment under 18 U.S.C. § 1958(a), which contains neither “a crime of

violence” as an element nor a concomitant residual clause. Johnson is inapplicable.

      Accordingly, the amended motion under Section 2255 to vacate the sentence

(Doc. 13) is DENIED. The clerk must enter a judgment against Lopez, close this

case, and enter a copy of this order in the criminal action.



                           DENIAL OF BOTH
                    CERTIFICATE OF APPEALABILITY
                 AND LEAVE TO APPEAL IN FORMA PAUPERIS

      Lopez is not entitled to a certificate of appealability (“COA”). A prisoner

moving under Section 2255 has no absolute entitlement to appeal a district court’s

denial of his motion to vacate. 28 U.S.C. § 2253(c)(1). Rather, a district court must

first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant

has made a substantial showing of the denial of a constitutional right.” To merit a

certificate of appealability, Lopez must show that reasonable jurists would find



                                           - 11 -
debatable both (1) the merits of the underlying claims and (2) the procedural issues

he seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478

(2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir 2001). Because he fails to show

that reasonable jurists would debate either the merits of the claims or the procedural

issues, Lopez is entitled to neither a certificate of appealability nor an appeal in forma

pauperis.

       Accordingly, a certificate of appealability is DENIED. Leave to appeal in

forma pauperis is DENIED. Lopez must obtain permission from the circuit court to

appeal in forma pauperis.

       ORDERED in Tampa, Florida, on March 29, 2019.




                                           - 12 -
